third party communication none date of communication not applicable cca_2013102511313696 id uilc number release date from sent friday date am to cc bcc subject re life_insurance for dependents ---------------- i agree with your analysis because the face_amount of the employer-provided dependent group-term_life_insurance exceeds dollar_figure the insurance is not deemed to be a de_minimis_fringe benefit see notice in determining whether dependent group-term_life_insurance with a face value exceeding dollar_figure is de_minimis or not we only take into account the excess if any of the cost of the insurance over the amount_paid for the insurance by the employee on an after-tax basis as you conclude the cost of the insurance is determined under sec_1_79-3 of the regulations a cliff provision does apply in that if an employer provides a benefit that exceeds either the value or the frequency limitations for de_minimis_fringe_benefits the entire benefit is included in the employee’s income not just the portion that exceeds the de_minimis limits see reg sec_1_132-6 hope this is helpful ---------
